        Case 6:18-cr-00016 Document 149 Filed on 08/19/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                               August 21, 2020
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 VICTORIA DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
         v.                                      §              CRIMINAL NO. 6:18-16-4
                                                 §
TAMMY LATHAM,                                    §
 Defendant.                                      §

                            MEMORANDUM OPINION & ORDER

         Pending before the Court are Defendant Tammy Latham’s Motion for Sentence

Reduction Under the First Step Act (D.E. 147) and letter motion for compassionate release (D.E.

148).

         Defendant’s current Motion for Sentence Reduction Under the First Step Act (D.E. 147)

is a photocopy of D.E. 143, which she filed in February 2020. For the reasons previously stated

in the Court’s Order entered March 10, 2020 (D.E. 144), her motion is denied.

         Defendant also previously moved the Court for compassionate release. D.E. 145. In its

July, 2020, Memorandum Opinion & Order denying relief, the Court wrote:

         While the Court is permitted to consider post-sentencing rehabilitation in
         determining whether to grant an eligible defendant a sentence reduction, it is not
         authorized to grant a reduction based upon post-sentencing rehabilitation alone.
         See U.S.S.G. § 1B1.10, app. n.1(B)(iii). Caring for her sick mother does not
         constitute a qualifying “family circumstance” under U.S.S.G. § 1B1.13(1)(A), and
         Defendant has failed to offer evidence of any underlying medical condition that
         would make her particularly vulnerable to severe illness or death should she
         contract COVID-19. Defendant has also failed to offer any evidence to support
         her claim that she attempted to exhaust her administrative remedies within the
         BOP before filing the current motion. The Court is similarly without sufficient
         information regarding Defendant’s conduct while in prison to determine whether
         she poses a danger to society.
                                              ***
         Because Movant has failed to demonstrate that she has complied with the
         exhaustion requirements under § 3582, her motion is not ripe for review, and the
         Court is without jurisdiction to grant it.




                                                 1
      Case 6:18-cr-00016 Document 149 Filed on 08/19/20 in TXSD Page 2 of 3




D.E. 146, pp. 5–6 (internal footnote omitted).

        Defendant states that she has since tested positive for SARS-CoV-2, the novel

coronavirus that causes COVID-19, and is more likely to become severely ill because she suffers

from asthma, epileptic seizures, high blood pressure, obesity, severe migraines, anxiety, bi-polar

disorder, depression, a weak bladder, an enlarged liver, deteriorating eyesight, restless leg

syndrome, insomnia, and severe stomach pain; is a chronic smoker; and has no gallbladder.1 She

also says that her 10-year-old daughter “has health issues and caregivers fear the[y] cannot

continue to take on that responsibility. She is about to begin school and the[y] feel her life

decision should be made by me.” D.E. 148, p. 2.2

        Defendant has still failed to offer any evidence establishing that she has exhausted her

administrative remedies within the BOP. She has also offered no medical records supporting her

claim that she tested positive for SARS-CoV-2 or that she suffers from any underlying medical

conditions making her especially vulnerable to severe illness or death from COVID-19.

Defendant claims that she tried to obtain her medical records from the BOP “with no results”

(D.E. 148, p. 3); however, in a letter to the Court dated July 6, 2020, she stated she is “set and

ready with medical records and a firm plan.” D.E. 145-1. Finally, the Court still has no


         1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-
19. People with Certain Medical Conditions, CDC (July 17, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions
are at increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious heart conditions, such
as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2 diabetes mellitus.
People with the following conditions might be at an increased risk for severe illness from COVID-19: Asthma
(moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from
blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary fibrosis;
Smoking; Thalassemia; and Type 1 diabetes mellitus.

         2. Extraordinary and compelling circumstances for release may exist where the defendant is the only
available caregiver for his or her minor children or incapacitated spouse/registered partner. U.S.S.G. §
1B1.13(1)(A).



                                                        2
      Case 6:18-cr-00016 Document 149 Filed on 08/19/20 in TXSD Page 3 of 3




information regarding Defendant’s disciplinary history while in prison; however, her extensive

criminal history over the last three decades indicates that she would pose a danger to society if

released.3 See U.S.S.G. § 1B1.13(2) (Even if “extraordinary and compelling reasons” for early

release exist, the Guidelines’ policy statements provide for a reduction in sentence only if a

defendant “is not a danger to the safety of any other person or the community, as provided in 18

U.S.C. §3142(g).”).

        For the foregoing reasons, Defendant’s Motion for Sentence Reduction Under the First

Step Act (D.E. 147) and letter motion for compassionate release (D.E. 148) are DENIED.

      It is so ORDERED this 19th day of August, 2020.




                                                     ____________________________________
                                                                JOHN D. RAINEY
                                                          SENIOR U.S. DISTRICT JUDGE




          3. Defendant’s criminal history category was VI. According to the Presentence Investigation Report (PSR,
D.E. 69), her scored criminal history included convictions for Possession of a Controlled Substance (3 convictions);
Prostitution, Third or More; Theft with Two or More Priors; Forgery of a Financial Instrument (8 Counts); Theft
Less than $1,500 with Priors; and Unauthorized Use of a Motor Vehicle. Her unscored criminal history included
convictions for: Forgery of a Financial Instrument; Theft of Property (3 convictions); Prostitution (3 convictions);
Possession of a Controlled Substance (3 convictions); Unauthorized Use of Motor Vehicle (2 convictions); Evading
Arrest or Detention; Unlawfully Carrying a Weapon; and Manufacture/Delivery of a Controlled Substance.




                                                         3
